Exhibit 10.9

EXECUTION VERSION

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of May 6, 2013,
by and among Oclaro, Inc., a Delaware corporation (the “Company”), PECM
Strategic Funding L.P., a Delaware limited partnership (“Strategic Fund”), and
Providence TMT Debt Fund II L.P., a Delaware limited partnership (“TMT” and,
together with Strategic Fund, “Providence”).

WHEREAS, the Company has agreed to grant certain registration rights to the
Providence Investors in respect of their Providence Registrable Securities.

NOW, THEREFORE, in consideration of the mutual promises made herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

ARTICLE I

GENERAL PROVISIONS; DEFINITIONS

Section 1.1 Definitions. Capitalized terms used but not otherwise defined herein
shall have the following meanings:

“Commission” shall mean the Securities and Exchange Commission, or any other
successor federal agency at the time administering the Securities Act.

“Demand Registrations” shall have the meaning specified in Section 2.1 (a).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, or
any similar federal statute and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.

“FINRA” shall mean the Financial Industry Regulatory Authority, Inc.

“Long-Form Registrations” shall have the meaning specified in Section 2.l(a).

“Losses” shall have the meaning specified in Section 2.6(a).

“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated association, corporation, limited liability
company, entity or governmental entity (whether federal, state, county, city or
otherwise and including any instrumentality, division, agency or department
thereof).

“Piggyback Registration” shall have the meaning specified in Section 2.2(a).

“Providence Investors” shall mean Providence and each of their transferees.

“Providence Registrable Securities” shall mean (i) any common stock acquired by,
issued or issuable upon exercise of the Providence Warrants and (ii) any common
stock issued or issuable directly or indirectly with respect to the common stock
referred to in clause (i) above by way of a stock dividend or stock split or in
connection with an exchange or combination of shares, recapitalization, merger,
consolidation, or other reorganization.



--------------------------------------------------------------------------------

“Providence Warrants” shall mean the 1,836,000 warrants to purchase common stock
issued to Providence by the Company on the date hereof.

“Registration Expenses” shall have the meaning specified in Section 2.5(a).

“Required Registration” shall have the meaning specified in Section 2.(c).

“Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar federal statute and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.

“Short-Form Registrations” shall have the meaning specified in Section 2.1(a).

ARTICLE II

REGISTRATION RIGHTS

Section 2.1 Demand Registrations.

(a) Requests for Registration. Subject to Article III of this Agreement, at any
time after the date hereof, the holders of a majority of the Providence
Registrable Securities may request registration under the Securities Act of all
or any portion of the Providence Registrable Securities on Form S-1 or any
similar long-form registration (“Long-Form Registrations”), or on Form S-3
(including pursuant to Rule 415 under the Securities Act) or any similar
short-form registration (“Short-Form Registrations”), if available. All
registrations requested pursuant to this Section 2.1(a) are referred to herein
as “Demand Registrations.” Each request for a Demand Registration shall specify
the approximate number of Providence Registrable Securities requested to be
registered. Within ten days after receipt of any such request, the Company shall
give written notice of such requested registration to all other holders of the
Providence Registrable Securities and shall include in such registration all
Providence Registrable Securities with respect to which the Company has received
written requests for inclusion therein within 15 days after the receipt of the
Company’s notice.

(b) Long-Form Registrations. The holders of a majority of the Providence
Registrable Securities shall be entitled to request three (3) Long-Form
Registrations in which the Company shall pay all Registration Expenses, provided
that if in connection with any such registration the holder(s) initially
requesting the same shall not be permitted to register and sell all of the
Providence Registrable Securities with respect to which such holder(s) initially
requested registration, then such holder(s) shall be entitled to an additional
Long-Form Registration; provided, however, that the Company shall not be
required to pay for any expenses of any registration proceeding begun pursuant
to this Section 2.1(b) if the registration request is subsequently withdrawn at
the request of the holders of a majority of the Providence Registrable
Securities to be registered (in which case all participating holders shall bear
such expenses pro rata based upon the number of Providence Registrable
Securities that were to be included in the withdrawn registration), unless the
holders of a majority of the Providence Registrable Securities agree to forfeit
their right to one demand registration pursuant to Section 2.1(b); provided
further, however, that if at the time of such withdrawal, the holders have
learned of a material adverse change in the condition, business, or prospects of
the Company from that known to the holders at the time of their request and have
withdrawn the request with reasonable promptness after learning of such
information, then the holders shall not be required to pay any of such expenses
and shall retain their rights pursuant to Section 2.1(b). All Long-Form
Registrations shall be underwritten registrations.

 

-2-



--------------------------------------------------------------------------------

(c) Short-Form Registrations. In addition to the Long-Form Registrations
provided pursuant to Section 2.1(b), the holders of a majority of the Providence
Registrable Securities shall be entitled to request an unlimited number of
Short-Form Registrations in which the Company shall pay all Registration
Expenses. Demand Registrations shall be Short-Form Registrations whenever the
Company is permitted to use any applicable short form. The Company shall use its
reasonable best efforts to make Short-Form Registrations on Form S-3 available
for the sale of Providence Registrable Securities. If the Company, pursuant to a
request of the holders of a majority of the Providence Registrable Securities,
is qualified to and has filed with the Commission a registration statement under
the Securities Act on Form S-3 pursuant to Rule 415 under the Securities Act
(the “Required Registration”), then the Company shall use its reasonable best
efforts to cause the Required Registration to be declared effective under the
Securities Act as soon as practicable after filing, and, once effective, the
Company shall cause such Required Registration to remain effective for a period
ending on the date on which all Providence Registrable Securities have been sold
pursuant to the Required Registration. The Company shall not be obligated to
effect any such registration, qualification or compliance, pursuant to this
Section 2.1(c): (1) if Form S-3 is not then available for such offering by the
holders; (2) if the holders, together with the holders of any other securities
of the Company entitled to inclusion in such registration, propose to sell
Providence Registrable Securities and such other securities (if any) at an
aggregate price to the public (net of any underwriters’ discounts or
commissions) of less than $250,000; or (3) if the Company has, within the twelve
(12) month period preceding the date of such request, already effected two
registrations on Form S-3 for the holders of the Providence Registrable
Securities pursuant to this Section 2.1.

(d) Priority on Demand Registrations. The Company shall not include in any
Demand Registration any securities that are not Providence Registrable
Securities without the prior written consent of the holders of a majority of the
Providence Registrable Securities requested to be included in such registration.
If a Demand Registration is an underwritten offering and the managing
underwriters advise the Company in writing that, in their opinion, the number of
Providence Registrable Securities and, if permitted hereunder, other securities
requested to be included in such offering exceeds the number of Providence
Registrable Securities and other securities, if any, that can be sold in an
orderly manner in such offering within a price range acceptable to the holders
of a majority of the Providence Registrable Securities requested to be included
in such registration, then the Company shall include in such registration, prior
to the inclusion of any securities that are not Providence Registrable
Securities, the number of Providence Registrable Securities requested to be
included that, in the opinion of such underwriters, can be sold in an orderly
manner within the price range of such offering, pro rata among the respective
holders thereof on the basis of the amount of Providence Registrable Securities
owned by each such holder that were requested to be included in such
registration.

 

-3-



--------------------------------------------------------------------------------

(e) Restrictions on Long-Form Registrations. The Company shall not be obligated
to effect any Long-Form Registration within 90 days after the effective date of
a previous Long-Form Registration or a previous registration in which the
holders of Providence Registrable Securities were given piggyback rights
pursuant to Section 2.2.

(f) Selection of Underwriters. The holders of a majority of the Providence
Registrable Securities requested to be included in any registration shall have
the right to select the investment banker(s) and manager(s) to administer the
offering, which managers shall be reasonably acceptable to the Company.

Section 2.2 Piggyback Registrations.

(a) Right to Piggyback. Whenever the Company proposes to register any of its
securities (including any proposed registration of the Company’s securities by
any third party, including the holders of any Providence Registrable Securities)
under the Securities Act (other than in connection with registrations on Form
S-4, S-8 or any successor or similar forms) and the registration form to be used
may be used for the registration of Providence Registrable Securities (a
“Piggyback Registration”), the Company shall give prompt written notice (and in
any event within three business days after its receipt of notice of any exercise
of demand registration rights other than under this Agreement) to all holders of
Providence Registrable Securities of its intention to effect such a registration
and shall include in such registration all Providence Registrable Securities
with respect to which the Company has received written requests for inclusion
therein within 20 days after the receipt of the Company’s notice.

(b) Piggyback Expenses. The Registration Expenses of the holders of Providence
Registrable Securities shall be paid by the Company in all Piggyback
Registrations.

(c) Priority on Primary Registrations. If a Piggyback Registration is an
underwritten primary registration on behalf of the Company, and the managing
underwriters advise the Company in writing that, in their opinion, the number of
securities requested to be included in such registration exceeds the number
which can be sold in an orderly manner in such offering within a price range
acceptable to the Company, then the Company shall include in such registration
(i) first, the securities the Company proposes to sell, (ii) second, the
Providence Registrable Securities requested to be included in such registration
and the securities of any other holder to whom the Company has granted rights to
participate in such registration (“Other Securities”), pro rata among the
holders of such Providence Registrable Securities and the holders of such Other
Securities on the basis of the number of shares owned by each such holder that
requested to be included in such registration, and (iii) third any other
securities requested to be included in such registration.

(d) Priority on Secondary Registrations. If a Piggyback Registration is an
underwritten secondary registration on behalf of holders of the Company’s
securities other than holders of Providence Registrable Securities, and the
managing underwriters advise the Company in writing that, in their opinion, the
number of securities requested to be included in such registration exceeds the
number which can be sold in an orderly manner in such offering within a price
range acceptable to the holders of a majority of the Providence Registrable
Securities to be included in such registration, then the Company shall include
in such registration (i) first, the securities requested to be included therein
by the holders requesting such registration, (ii) second, the Providence
Registrable Securities requested to be included in such registration and the
holders of any Other Securities not included in clause (i) above, pro rata among
the holders of such Providence Registrable Securities and the holders of such
Other Securities on the basis of the number of shares owned by each such holder
that requested to be included in such registration, and (iii) third any other
securities requested to be included in such registration.

 

-4-



--------------------------------------------------------------------------------

Section 2.3 Holdback Agreements. The Company shall not effect any public sale or
distribution of its equity securities, or any securities, options, or rights
convertible into or exchangeable or exercisable for such securities, during the
seven days prior to and during the 90-day period beginning on the effective date
of any underwritten Demand Registration or any underwritten Piggyback
Registration (except as part of such underwritten registration or pursuant to
registrations on Form S-8 or any successor form), unless the underwriters
managing the registered public offering otherwise agree.

Section 2.4 Registration Procedures. Whenever the holders of Providence
Registrable Securities have requested that any Providence Registrable Securities
be registered pursuant to this Agreement, the Company shall use its reasonable
best efforts to effect the registration and the sale of such Providence
Registrable Securities in accordance with the intended method of disposition
thereof, and pursuant thereto the Company shall as expeditiously as possible:

(a) prepare and, within 20 days after the end of the period within which
requests for registration may be given to the Company, file with the Commission
a registration statement with respect to such Providence Registrable Securities
and use its reasonable best efforts to cause such registration statement to
become effective (provided that, before filing a registration statement or
prospectus or any amendments or supplements thereto, the Company shall furnish
to the counsel selected by the holders of a majority of the Providence
Registrable Securities covered by such registration statement copies of all such
documents proposed to be filed, which documents shall be subject to the review
and comment of such counsel);

(b) notify in writing each holder of Providence Registrable Securities of the
effectiveness of each registration statement filed hereunder and prepare and
file with the Commission such amendments and supplements to such registration
statement and the prospectus used in connection therewith as may be necessary to
keep such registration statement effective for a period of not less than 180
days (or, if such registration statement relates to an underwritten offering,
such longer period as in the opinion of counsel for the underwriters a
prospectus is required by law to be delivered in connection with sales of
Providence Registrable Securities by an underwriter or dealer) and comply with
the provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement during such period in
accordance with the intended methods of disposition by the sellers thereof set
forth in such registration statement;

 

-5-



--------------------------------------------------------------------------------

(c) furnish to each seller of Providence Registrable Securities such number of
copies of such registration statement, each amendment and supplement thereto,
the prospectus included in such registration statement (including each
preliminary prospectus), and such other documents as such seller may reasonably
request in order to facilitate the disposition of the Providence Registrable
Securities owned by such seller;

(d) use its reasonable best efforts to register or qualify such Providence
Registrable Securities under such other securities or blue sky laws of such
jurisdictions as any seller reasonably requests and do any and all other acts
and things which may be reasonably necessary or advisable to enable such seller
of Providence Registrable Securities to consummate the disposition in such
jurisdictions of the Providence Registrable Securities owned by such seller of
Providence Registrable Securities (provided that the Company shall not be
required to (i) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this Section 2.4(d),
(ii) subject itself to taxation in any such jurisdiction, or (iii) consent to
general service of process in any such jurisdiction);

(e) promptly notify in writing each seller of such Registrable Securities, at
any time when a prospectus relating thereto is required to be delivered under
the Securities Act, of the happening of any event as a result of which the
prospectus included in such registration statement contains an untrue statement
of a material fact or omits any fact necessary to make the statements therein
not misleading in light of the circumstances under which they were made, and, at
the request of the holders of a majority of the Providence Registrable
Securities covered by such registration statement, the Company shall promptly
prepare and furnish to each such seller a reasonable number of copies of a
supplement or amendment to such prospectus so that, as thereafter delivered to
the purchasers of such Providence Registrable Securities, such prospectus shall
not contain an untrue statement of a material fact or omit to state any fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made;

(f) cause all such Providence Registrable Securities to be listed on each
securities exchange on which similar securities issued by the Company are then
listed and, if not so listed, to be listed on NASDAQ and, if listed on NASDAQ,
use its reasonable best efforts to secure designation of all such Providence
Registrable Securities covered by such registration statement as a NASDAQ
“national market system security” within the meaning of Rule 11Aa2-1 of the
Commission or, failing that, to secure NASDAQ authorization for such Providence
Registrable Securities;

(g) provide a transfer agent and registrar for all such Providence Registrable
Securities not later than the effective date of such registration statement;

(h) enter into such customary agreements (including underwriting agreements in
customary form) and take all such other actions as the holders of a majority of
the Providence Registrable Securities being sold or the underwriters, if any,
reasonably request in order to expedite or facilitate the disposition of
Providence Registrable Securities;

 

-6-



--------------------------------------------------------------------------------

(i) make available for inspection by any underwriter participating in any
disposition pursuant to such registration statement, and any attorney,
accountant, or other agent retained by any such underwriter, all financial and
other records, pertinent corporate documents and properties of the Company, and
cause the Company’s officers, directors, employees, and independent accountants
to supply all information reasonably requested by any such underwriter,
attorney, accountant, or agent in connection with such registration statement
and assist and, at the request of any participating underwriter, use reasonable
best efforts to cause such officers or directors to participate in presentations
to prospective purchasers;

(j) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the Commission, and make available to its security
holders, as soon as reasonably practicable, an earnings statement covering the
period of at least twelve months beginning with the first day of the Company’s
first full calendar quarter after the effective date of the registration
statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder;

(k) in the event of the issuance of any stop order suspending the effectiveness
of a registration statement, or of any order suspending or preventing the use of
any related prospectus or suspending the qualification of any equity securities
included in such registration statement for sale in any jurisdiction, the
Company shall use its reasonable best efforts promptly to obtain the withdrawal
of such order;

(l) use its reasonable best efforts to cause such Providence Registrable
Securities covered by such registration statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the sellers thereof to consummate the disposition of such Providence
Registrable Securities;

(m) obtain one or more comfort letters, dated the effective date of such
registration statement (and, if such registration includes an underwritten
public offering, dated the date of the closing under the underwriting
agreement), from the Company’s independent public accountants in customary form
and covering such matters of the type customarily covered by comfort letters as
the holders of a majority of the Providence Registrable Securities being sold in
such registered offering reasonably request; and

(n) provide a legal opinion of the Company’s outside counsel, dated the
effective date of such registration statement (or, if such registration includes
an underwritten public offering, dated the date of the closing under the
underwriting agreement), with respect to the registration statement, each
amendment and supplement thereto, the prospectus included therein (including the
preliminary prospectus) and such other documents relating thereto in customary
form and covering such matters of the type customarily covered by legal opinions
of such nature.

 

-7-



--------------------------------------------------------------------------------

Section 2.5 Registration Expenses.

(a) All expenses incident to the Company’s performance of or compliance with
this Agreement, including all registration and filing fees, fees and expenses of
compliance with securities or blue sky laws, printing expenses, travel expenses,
filing expenses, messenger and delivery expenses, fees and disbursements of
custodians, and fees and disbursements of counsel for the Company, and fees and
disbursements of all independent certified public accountants, underwriters
including, if necessary, a “qualified independent underwriter” within the
meaning of the rules of the FINRA (in each case, excluding discounts and
commissions), and other Persons retained by the Company (but excluding
underwriting discounts and commissions relating to Registrable Securities) (all
such expenses being herein called “Registration Expenses”), shall be borne by
the Company, and the Company shall pay its internal expenses (including all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit or quarterly review, the
expense of any liability insurance, and the expenses and fees for listing the
securities to be registered on each securities exchange on which similar
securities issued by the Company are then listed.

(b) In connection with each Demand Registration and each Piggyback Registration,
the Company shall reimburse the holders of Providence Registrable Securities
included in such registration for the reasonable fees and disbursements (not to
exceed $50,000) of one counsel chosen by the holders of a majority of the
Providence Registrable Securities included in such registration.

Section 2.6 Indemnification.

(a) The Company agrees to indemnify and hold harmless, to the fullest extent
permitted by law, each holder of Providence Registrable Securities, its
officers, directors, partners, agents, and employees, and each Person who
controls such holder (within the meaning of the Securities Act) against all
losses, claims, damages, liabilities, and expenses (or actions or proceedings,
whether commenced or threatened, in respect thereof), whether joint and several
or several, together with reasonable costs and expenses (including reasonable
attorneys’ fees) to which any such indemnified party may become subject under
the Securities Act or otherwise (collectively, for purposes of this Section 2.6,
“Losses”) caused by, resulting from, arising out of, based upon, or relating to
(i) any untrue or alleged untrue statement of material fact contained in (A) any
registration statement, prospectus or preliminary prospectus, or any amendment
thereof or supplement thereto or (B) any application or other document or
communication (in this Section 2.6, collectively called an “application”)
executed by or on behalf of the Company or based upon written information
furnished by or on behalf of the Company filed in any jurisdiction in order to
qualify any securities covered by such registration under the “blue sky” or
securities laws thereof or (ii) any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading, and the Company will reimburse such holder and each such
director, officer, partner and controlling Person for any legal or any other
expenses incurred by them in connection with investigating or defending any such
Losses; provided that the Company shall not be liable in any such case to the
extent that any such Losses result from, arise out of, are based upon, or relate
to an untrue statement or alleged untrue statement, or omission or alleged
omission, made in such registration statement, any such prospectus, or
preliminary prospectus or any amendment or supplement thereto, or in any
application, in reliance upon, and in conformity with, written information
prepared and furnished in writing to the Company by such holder expressly for
use therein or by such holder’s failure to deliver a copy of the registration
statement or prospectus or any amendments or supplements thereto after the
Company has furnished such holder with a sufficient number of copies of the
same. In connection with an underwritten offering, the Company shall indemnify
such underwriters, their officers and directors, and each Person who controls
such underwriters (within the meaning of the Securities Act) to the same extent
as provided above with respect to the indemnification of the holders of
Providence Registrable Securities.

 

-8-



--------------------------------------------------------------------------------

(b) In connection with any registration statement in which a holder of
Providence Registrable Securities is participating, each such holder will
furnish to the Company in writing such information and affidavits as the Company
reasonably requests for use in connection with any such registration statement
or prospectus and, to the fullest extent permitted by law, shall indemnify and
hold harmless the other holders of Providence Registrable Securities and the
Company, and their respective officers, directors, partners, agents, and
employees, and each other Person who controls the Company (within the meaning of
the Securities Act) against any Losses caused by, resulting from, arising out
of, based upon, or relating to (i) any untrue or alleged untrue statement of
material fact contained in the registration statement, prospectus or preliminary
prospectus, or any amendment thereof or supplement thereto or in any
application, or (ii) any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, but only to the extent that such untrue statement or omission is
made in such registration statement, any such prospectus or preliminary
prospectus or any amendment or supplement thereto, or in any application in
reliance upon and in conformity with written information prepared and furnished
to the Company by such holder expressly for use therein, and such holder will
reimburse the Company and each such other indemnified party for any legal or any
other expenses incurred by them in connection with investigating or defending
any such Losses; provided that the obligation to indemnify will be individual,
not joint and several, for each holder and shall be limited to the net amount of
proceeds received by such holder from the sale of Providence Registrable
Securities pursuant to such registration statement, except in the case of fraud
or willful misconduct by such holder.

(c) Any Person entitled to indemnification hereunder will (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give prompt notice shall not
impair any Person’s right to indemnification hereunder to the extent such
failure has not prejudiced the indemnifying party) and (ii) unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
then the indemnifying party will not be subject to any liability for any
settlement made by the indemnified party without its consent (but such consent
will not be unreasonably withheld). An indemnifying party who is not entitled
to, or elects not to, assume the defense of a claim will not be obligated to pay
the fees and expenses of more than one counsel for all parties indemnified by
such indemnifying party with respect to such claim, unless in the reasonable
judgment of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim.

(d) The indemnification provided for under this Agreement shall be in addition
to any other rights to indemnification or contribution which any indemnified
party may have pursuant to law or contract, and will remain in full force and
effect regardless of any investigation made or omitted by or on behalf of the
indemnified party or any officer, director, or controlling Person of such
indemnified party and shall survive the transfer of securities.

 

-9-



--------------------------------------------------------------------------------

(e) If the indemnification provided for in this Section 2.6 is unavailable to or
is insufficient to hold harmless an indemnified party under the provisions above
in respect to any Losses referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such Losses (i) in such proportion as is appropriate to reflect the relative
fault of the Company on the one hand and the sellers of Providence Registrable
Securities and any other sellers participating in the registration statement on
the other hand or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, then in such proportion as is appropriate to
reflect not only the relative fault referred to in clause (i) above but also the
relative benefit of the Company on the one hand and of the sellers of Providence
Registrable Securities and any other sellers participating in the registration
statement on the other hand in connection with the statement or omissions which
resulted in such Losses, as well as any other relevant equitable considerations.
The relative benefits received by the Company on the one hand and the sellers of
Providence Registrable Securities and any other sellers participating in the
registration statement on the other hand shall be deemed to be in the same
proportion as the total net proceeds from the offering (before deducting
expenses) to the Company bear to the total net proceeds from the offering
(before deducting expenses) to the sellers of Providence Registrable Securities
and any other sellers participating in the registration statement. The relative
fault of the Company on the one hand and of the sellers of Providence
Registrable Securities and any other sellers participating in the registration
statement on the other shall be determined by reference to, among other things,
whether the untrue statement or alleged omission to state a material fact
relates to information supplied by the Company or by the sellers of Providence
Registrable Securities or other sellers participating in the registration
statement and the parties’ relative intent, knowledge, access to information,
and opportunity to correct or prevent such statement or omission.

(f) The Company and the sellers of Providence Registrable Securities agree that
it would not be just and equitable if contribution pursuant to this Section 2.6
were determined by pro rata allocation (even if the sellers of Providence
Registrable Securities were treated as one entity for such purpose) or by any
other method of allocation which does not take account of the equitable
considerations referred to in Section 2.6(e) above. The amount paid or payable
by an indemnified party as a result of the Losses referred to in Section 2.6(e)
above shall be deemed to include, subject to the limitations set forth above,
any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 2.6, no seller of Providence
Registrable Securities shall be required to contribute pursuant to this
Section 2.6 any amount in excess of the net proceeds received by such seller
from the sale of Providence Registrable Securities covered by the registration
statement filed pursuant hereto. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

 

-10-



--------------------------------------------------------------------------------

Section 2.7 Participation in Underwritten Registrations.

(a) No Person may participate in any underwritten registration hereunder unless
such Person (i) agrees to sell such Person’s securities on the basis provided in
any underwriting arrangements approved by the Person or Persons entitled
hereunder to approve such arrangements (including pursuant to the terms of any
over-allotment or “green shoe” option requested by the managing underwriter(s),
provided that no holder of Providence Registrable Securities will be required to
sell more than the number of Providence Registrable Securities that such holder
has requested the Company to include in any registration) and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements, and other documents reasonably required under the terms of such
underwriting arrangements; provided that no holder of Providence Registrable
Securities included in any underwritten registration shall be required to make
any representations or warranties to the Company or the underwriters (other than
representations and warranties regarding such holder and such holder’s intended
method of distribution) or to undertake any indemnification obligations to the
Company or the underwriters with respect thereto, except as otherwise provided
in Section 2.6 hereof.

(b) Each Person that is participating in any registration hereunder agrees that,
upon receipt of any notice from the Company of the happening of any event of the
kind described in Section 2.4(e) above, such Person will immediately discontinue
the disposition of its Providence Registrable Securities pursuant to the
registration statement until such Person’s receipt of the copies of a
supplemented or amended prospectus as contemplated by Section 2.4(e). In the
event the Company shall give any such notice, the applicable time period
mentioned in Section 2.4(b) during which a Registration Statement is to remain
effective shall be extended by the number of days during the period from and
including the date of the giving of such notice pursuant to this Section 2.7(b)
to and including the date when each seller of a Providence Registrable Security
covered by such registration statement shall have received the copies of the
supplemented or amended prospectus contemplated by Section 2.4(e).

Section 2.8 Demand Suspension Period. The Company may, at any time, delay the
filing or delay or suspend the effectiveness of a Required Registration or an
Alternate S-3 or, without suspending such effectiveness, instruct the Providence
Investors not to sell any securities included in the Required Registration or
Alternate S-3 or delay the filing of any amendment or supplement thereto, if the
Board of Directors of the Company has determined and promptly notifies the
Providence Investors in writing that in its reasonable good faith judgment (i) a
material event has occurred or is likely to occur with respect to the Company
that has not been publicly disclosed and, if disclosed, could reasonably be
expected to materially and adversely affect the Company or (ii) the Required
Registration or Alternate S-3 could reasonably be expected to interfere with any
material financing, acquisition, corporate reorganization, merger, tender offer
or other significant transaction involving the Company (a “Demand Suspension
Period”), by providing the Providence Investors with written notice of such
Demand Suspension Period and the reasons therefor. The Company shall use its
reasonable best efforts to provide such notice at least ten (10) days prior to
the commencement of such a Demand Suspension Period; provided, however, that in
any event the Company shall provide such notice no later than the commencement
of such Demand Suspension Period; provided, further, that in no event shall
(i) all Demand Suspension Periods exceed, in the aggregate, 60 days during the
18 month period following the date of this Agreement or (ii) the Company
commence more than two (2) Demand Suspension Periods during such 18 month
period.

 

-11-



--------------------------------------------------------------------------------

Section 2.9 Conditions to Providence Investors’ Rights. It shall be a condition
of each Providence Investor’s rights hereunder that:

(a) Cooperation. Such Providence Investor shall cooperate with the Company by,
with reasonable promptness, supplying information and executing documents
relating to such Providence Investor or the securities of the Company owned by
such Providence Investor in connection with such registration which are
customary for offerings of this type or is required by applicable laws or
regulations (including agreeing to sell such Providence Investor’s Providence
Registrable Securities on the basis provided in any underwriting arrangements
containing customary terms reasonably satisfactory to such Providence Investor);
and

(b) Undertakings. Such Providence Investor shall enter into any undertakings and
take such other action relating to the conduct of the proposed offering which
the Company or the underwriters may reasonably request as being necessary to
insure compliance with federal and state securities laws and the rules or other
requirements of FINRA or which the Company or the underwriters may reasonably
request to otherwise effectuate the offering.

(c) Notice of Sale. In connection with and as a condition to the Company’s
obligations with respect to any Required Registration or Alternate S-3 that is a
shelf registration statement under Rule 415, Providence covenants and agrees
(and will in connection with any transfer of the Warrants or the Providence
Registrable Securities entitled to the benefits of this Agreement cause any
Providence Investor to whom such Warrants or Providence Registrable Securities
are transferred to covenant and agree) that such Providence Investor will not
offer or sell any Providence Registrable Securities under such registration
statement until it has provided a written notice to the Company of such proposed
sale (a “Shelf Sale Notice”) and has received copies of the prospectus relating
to such registration statement as then amended or supplemented and notice from
the Company that the registration statement and any post-effective amendments
thereto have become effective. Upon any notice contemplated by Section 2.8 such
Providence Investor shall not offer or sell any Providence Registrable
Securities pursuant to such registration statement until, in the reasonable good
faith judgment of the Company, the event which is the subject of such notice no
longer precludes sale or such Providence Investor receives copies of the
supplemented or amended prospectus disclosing information relating to such
event.

Section 2.10 No Inconsistent Rights. The Company shall not hereafter enter into
any agreement with respect to its securities which is inconsistent with or
violates the rights granted to the holders of Providence Registrable Securities
in this Agreement.

ARTICLE III

ALTERNATE REGISTRATION STATEMENT

Section 3.1 Inclusion of Providence Securities in Existing or Voluntary New S-3
Registration Statement. The Company may, at any time after the date of this
Agreement (i) amend the existing effective registration statement on Form S-3
(Commission File No. 333-185740) (the “Existing S-3”) to add the Providence
Investors as selling stockholders under the Existing S-3 and to register the
Providence Registrable Securities thereunder or (ii) prepare and file with the
Commission a new registration statement on Form S-3 (the “New S-3” and with the
Existing S-3, each an “Alternate S-3”) registering the Providence Registrable
Securities and including the Providence Investors as selling stockholders
thereunder.

 

-12-



--------------------------------------------------------------------------------

Section 3.2 Limit on Demand Registrations. Providence agrees (and will cause any
Providence Investor to whom Providence transfers any of the Providence Warrants
or the Providence Registrable Securities that will be entitled to the benefits
of this Agreement) that no Providence Investor shall have a right to demand that
the Company file a Demand Registration (i) prior to the 10th day following the
date of this Agreement and (ii) at any time after the Company files with the
Commission an Alternate S-3 unless such Alternate S-3 shall not have become
effective on or prior to the date that is 45 days following the first filing
thereof with the Commission or fails to remain effective for a period exceeding
15 consecutive calendar days or is otherwise not available for the resale of
Providence Registrable Securities except to the extent provided for in
Section 2.8 hereof. The Company shall use its reasonable best efforts to cause
the Alternate S-3 to be declared effective under the Securities Act as soon as
practicable after filing, and, once effective, the Company shall cause such
Alternate S-3 to remain effective for a period ending on the earlier of (i) the
date on which all Providence Registrable Securities have been sold pursuant to
the Alternate S-3, (ii) 18 months after the date of this Agreement, or (iii) the
date on which all Providence Registrable Securities have been sold in one or
more transactions pursuant to Rule 144 promulgated under the Securities Act.

Section 3.3 Applicability of Certain Sections. The provisions of 2.4, 2.5, 2.6
and 2.7 shall apply to any Alternate S-3.

ARTICLE IV

MISCELLANEOUS

Section 4.1 Waivers and Amendments. Except as otherwise provided herein, no
modification, amendment or waiver of any provision of this Agreement shall be
effective against the Company or the Providence Investors unless such
modification, amendment or waiver is approved in writing by the Company and the
Providence Investors. Notwithstanding the foregoing, any party hereto may waive
any of its rights hereunder by a statement in writing signed by such party. Such
waiver shall only be effective with respect to the rights specifically set forth
in such writing and shall not waive, amend or prejudice any other rights the
party may have hereunder.

Section 4.2 Governing Law. The law of the State of New York shall govern all
questions concerning the construction, validity, interpretation and
enforceability of this Agreement and the exhibits and schedules attached hereto,
and the performance of the obligations imposed by this Agreement, without giving
effect to any choice of law or conflict of law rules or provisions (whether of
the State of New York or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of New York.

Section 4.3 Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

 

-13-



--------------------------------------------------------------------------------

Section 4.4 Successors and Assigns. Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto.

Section 4.5 Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subject
matter hereof, and the parties hereto intend, agree and understand that this
Agreement amends and supersedes and replaces in its entirety any and all prior
agreements pertaining to the subject matter hereof.

Section 4.6 Counterparts. This Agreement may be executed simultaneously in two
or more separate counterparts, anyone of which need not contain the signatures
of more than one party, but each of which will be an original and all of which
together shall constitute one and the same agreement binding on all the parties
hereto.

Section 4.7 Descriptive Headings; Interpretation. The descriptive headings of
this Agreement are inserted for convenience only and do not constitute a
substantive part of this Agreement. Whenever required by the context, any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa. The use of the word “including” in this
Agreement shall be by way of example rather than by limitation. Reference to any
agreement, document or instrument means such agreement, document or instrument
as amended or otherwise modified from time to time in accordance with the terms
thereof, and if applicable hereof. The use of the words “or”, “either” and “any”
shall not be exclusive. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement.

Section 4.8 Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally, mailed
by certified or registered mail, return receipt requested and postage prepaid,
sent via a nationally recognized overnight courier, or sent via email or
facsimile to the recipient. Such notices, demands and other communications will
be sent to the Company and the Providence Investors at the address set forth
below or at such address or to the attention of such other Person as the
recipient party has specified by prior written notice to the sending party.

 

-14-



--------------------------------------------------------------------------------

If to Company:    OCLARO, INC.    2560 Junction Avenue    San Jose,
California 95134    Attn: Topher Croddy, Corporate Controller    Fax No.:
408.919.1501    e-mail: topher.croddy@oclaro.com with copies to:    JONES DAY   
1755 Embarcadero Road    Palo Alto, California 94303    Attn: Robert T. Clarkson
   Fax No.: 650.739.3900    e-mail: rtclarkson@jonesday.com If to Strategic
Fund:    PECM STRATEGIC FUNDING L.P.    9 West 57th Street    Suite 4700    New
York, New York 10019    Attn: Michael Paasche    Fax No.: 212.588.6701   
e-mail: m.paasche@provequity.com with copies to:    CAHILL GORDON & REINDEL LLP
   Augustine House    6A Austin Friars    London, England EC2N 2HA    Attn:
Anthony K. Tama    Fax No.: 011-44-20-7920-9825    e-mail: atama@cahill.com If
to TMT:    PROVIDENCE TMT DEBT FUND II L.P.    9 West 57th Street    Suite 4700
   New York, New York 10019    Attn: Michael Paasche    Fax No.: 212.588.6701   
e-mail: m.paasche@provequity.com

 

-15-



--------------------------------------------------------------------------------

with copies to:    CAHILL GORDON & REINDEL LLP    Augustine House    6A Austin
Friars    London, England EC2N 2HA    Attn: Anthony K. Tama    Fax
No.: 011-44-20-7920-9825    e-mail: atama@cahill.com

[Signature pages follow]

*  *  *  *  *

 

-16-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be signed as of the date first above written.

 

OCLARO, INC.

    /s/ Jerry Turin

By: Jerry Turin Its: Chief Financial Officer

[Signature page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be signed as of the date first above written.

 

PECM STRATEGIC FUNDING L.P.

    /s/ Bryan R. Martoken

By: Bryan R. Martoken Its: Authorized Signatory

PROVIDENCE TMT DEBT OPPORTUNITY

FUND II L.P.

    /s/ Bryan R. Martoken

By: Bryan R. Martoken Its: Authorized Signatory

[Signature page to Registration Rights Agreement]